PER CURIAM.
In this case the trial court has meticulously gone into the facts upon' which he bases his final judgment of dissolution of marriage and awarding of custody of the two minor children to the father.
*79We think the trial court was correct in its decision and especially in view of the testimony of the two children, and we, therefore, affirm, but without prejudice to the appellant to again seek visitation rights after the children have grown older or have changed their minds about their mother.
Affirmed.
RAWLS, C. J., and JOHNSON and McCORD, JJ., concur.